DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
Claims 1-17 are pending.
The declaration under 37 CFR 1.132 filed January 25, 2022 is sufficient to overcome the rejection of the claims based upon Zeng et al. (US 2016/0028021 A1).
The rejection of claims 1-9 and 11-17 under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0028021 A1) is withdrawn due to the 1.132 declaration received February 25, 2022.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0028021 A1) in view of Min et al. (US 9,893,290 B2) is withdrawn due to the 1.132 declaration received February 25, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Heo et al. (WO 2017146466 A1; cited on 2/24/2020 I.D.S.) (where patent family equivalent document US 2018/0337341 (hereinafter ‘341) has been used in the citations below as a translation).
Heo et al. teaches at least the following compounds for an electroluminescent device:

    PNG
    media_image1.png
    192
    339
    media_image1.png
    Greyscale
see ‘341, pg. 21

    PNG
    media_image2.png
    177
    332
    media_image2.png
    Greyscale
pg. 35

    PNG
    media_image3.png
    216
    279
    media_image3.png
    Greyscale
pg. 36

    PNG
    media_image4.png
    177
    326
    media_image4.png
    Greyscale
pg. 49

    PNG
    media_image5.png
    217
    273
    media_image5.png
    Greyscale
pg. 50

    PNG
    media_image6.png
    153
    331
    media_image6.png
    Greyscale
pg. 72

    PNG
    media_image7.png
    197
    283
    media_image7.png
    Greyscale
pg. 72

    PNG
    media_image8.png
    155
    350
    media_image8.png
    Greyscale
pg. 87

    PNG
    media_image9.png
    199
    271
    media_image9.png
    Greyscale
pg. 87

    PNG
    media_image10.png
    157
    361
    media_image10.png
    Greyscale
pg. 103.
The compounds correspond to and anticipate compounds of instant Formula 1.  Note at least where instant Ar is a phenyl, n1, n2, and n3 are zero, and adjacent groups of R4 to R8 are linked with each other to form a polycyclic ring the compounds correspond to instant Formula 1.
	An example device is taught with compound E2, which anticipates the compound of claim 1, in a layer of the device (see par. 214 and Table 1, Example 1-2, par. 309).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20170089599 A.  (Note: The patent document was cited by applicant on the 12/04/2020 I.D.S. and a machine translation is attached to this office action.)
(Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.)
	KR ‘599 discloses the following compound 81 (see page 16 of the translation copy):

    PNG
    media_image11.png
    272
    211
    media_image11.png
    Greyscale
.
The compound anticipates instant formula 1 where the instant R4 to R8 link to form a ring group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170089599 A.  (Note: The patent document was cited by applicant on the 12/04/2020 I.D.S. and a machine translation is attached to this office action.)
KR ‘599 is relied upon as set forth above for the rejection of claim 1.
KR ‘599 teaches general formula A (see page 3 of translation copy) 

    PNG
    media_image12.png
    206
    193
    media_image12.png
    Greyscale

and more specifically, at least the following compound 81 within the general formula (see page 16 of the translation copy):
[AltContent: rect]
    PNG
    media_image11.png
    272
    211
    media_image11.png
    Greyscale
.
The compound 81 above clearly shows the dibenzothiophene group bonds at the 3-position, which is the same as the position of instant Formula 1 Y1-containing group.  The substituent including the dibenzofuran group of the above example compound 81 (see the group within the box annotation) shows bonding at the 4-position versus the 3-bonding position of instant group A of instant claims 2, 4, 5 and instant compound B-52 of instant claim 6.  The compound 81 having a biphenyl-dibenzofuran group is a positional isomer of derivative(s) as claimed with a biphenyl-dibenzofuran substituent group.  Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Accordingly, it would have been obvious to one of ordinary skill in the art to have formed a positional isomer of KR ‘599 compound 81 the same as instant compound B-52, because one would expect a positional isomer of a KR ‘599 example compound to provide similar function for a light emitting device.  One would expect the positional isomer compound of a KR ‘599 to provide the necessary function of a host material for a light emitting layer as taught by KR ‘599 with a predictable result and a reasonable expectation of success.
	Regarding device claims 11-13 and 15, KR ‘599 teaches light emitting devices comprise the general formula A type compounds in a light emitting layer with a phosphorescent dopant and further layers such as a hole transporting layer and an electron transporting layer are included (see page 79 of translation copy). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,158,817.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘817 claims triazine derivatives that are within claimed formula 1.  At least compound A-11 of claim 7 (see col. 121) meets the requirements of instant Formula 1 where instant R4 to R8 link to form a ring group.

    PNG
    media_image13.png
    275
    286
    media_image13.png
    Greyscale
.
US ‘817 claims the compound in a composition (see claim 1 of ‘817) with a compound of Formula 2A (see US ‘817) that meets the requirements of instant claim 7 compound Formula 2.  
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by patent US 11,158,817 B2  and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Claims 1-6, 11-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7-10 of U.S. Patent No. 11,264,574 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘574 sets forth a claim comprising a compound of formula 1B in claim 1 that is within the defined Formula 1 and is used in a light emitting layer of a device as host (see US ‘574 claims 7-9). 
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by patent US 11,264,574 B2  and encompassed by the scope of the present claims and thereby arrive at the present invention. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The office notes that the comparison results discussed with respect to previous prior art rejections over Zeng do not appear to be commensurate in scope with compounds discussed within the current prior art rejections (i.e., the embodiment where R4 to R8 link to form a ring group).  While the comparison results were found persuasive to overcome the rejections over the Zeng reference, the results are not sufficient to show unexpected, improved results over compounds discussed in the obviousness rejections set forth in this office action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786